Pee Curiam,
This was a municipal claim for a water pipe filed against a portion of the premises of the West Philadelphia Branch of the Pennsylvania Hospital. This particular branch is devoted to the care of the insane.
While it was conceded that the buildings and grounds are exempt from taxation for the reason that defendant is a purely public charity, yet it was contended that within the portion of the grounds charged with this claim there is a large building reserved exclusively for the use of patients paying a higher rate than any others; that these payments much exceed the cost of maintenance assignable to themselves, if the original cost of the property and any estimated rental is excluded. It appears to be conceded that the object of the trustees in maintaining this department of the institution is to make a profit, by the use of which to extend the institution’s capacity for good among the destitute members of the community.
It was not contended, nor is there anything to show, that there was any actual profit realized in this department after taking into consideration the value of the ground and improvements, and the cost of maintenance. The apparent profit is applied to the general objects of charity, and no portion of it enures to the benefit of any person concerned in administering the charity.
The Pennsylvania Hospital is a purely public charity in the highest and best sense of the term, and under all our authorities we think it is exempt from the species of taxation attempted to be imposed in this ease.
Judgment affirmed.